DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, in the reply filed on 01/19/2021 is acknowledged.  The traversal is on the ground(s) that there is no burden to consider all of the claims together.  This is not found persuasive because the Examiner made an initial showing of burden in the office action mailed on 11/25/2020, and it has been held that “[f]or purposes of the initial requirement, a serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02. That prima facie showing may be rebutted by appropriate showings or evidence by the applicant.”  Please see MPEP 808.02 and 803.  Applicants have not provided that showing or evidence
The requirement is still deemed proper and is therefore made FINAL.


Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or 01/19/2021.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/583467, filed on 12/26/2014.


Claim Rejections - 35 USC § 103
Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Akai et al. (4,622,069).
Given the fact that claim 1 possesses the new limitations that “the activated catalysts of the activated patterned catalyst material layer comprises metal reduced from the catalyzer”, the filing date being afforded claims 1-8 is 12 October 2018.
With regard to claims 1, 2, 4, and 7 Akai et al. teach a catalyst composition that may comprise (i) 1 weight part of an organic palladium or silver compound, (ii) 0.1 to 200 parts by weight of a second organic metal compound, such as nickel acetate, wherein the organic palladium or silver compound together with the second organic metal compound read on applicants’ catalyzer of an organic-metallic compound, and (iv) 1 to 500 parts by weight of a high molecular compound such as a polyacrylate, which reads on applicants’ polymer (col. 1, line 65 to col. 3, line 51, col. 5, line 17-43 and col. 7, lines 1-14).  The catalyst composition can be screen printed in the form a pattern, 
It is noted that the amount of components (i), (ii), and (iv) overlap with the weight percentages claimed.  Given that the weight ranges overlap, a prima facie case of obviousness exists.  It would have been obvious to one having ordinary skill to have made the amount of components (ii) and (iv) be amount within the range disclosed, such as for example 100 parts of (ii) and 250 parts of (iv).  Those parts by weight would lead to an amount of catalyzer of approximately 29% and an amount of polymer of 71%.  It would also have been obvious to one having ordinary skill to have selected a metal for the component (ii) to have been different from the further plating layer mentioned at col. 8, lines 38-43, e.g. a nickel acetate with a further plating layer of copper.  These are all materials taught for plating in the reference and there would have been predictable results in having selected these different materials.
With regard to claims 3 and 6, given the fact that Akai et al. teach an identical composition as claimed that is used for forming patterned plating layers, the plating .


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shukla et al. (US 2016/0167036).
Given the fact that claim 1 possesses the new limitations that “the activated catalysts of the activated patterned catalyst material layer comprises metal reduced from the catalyzer”, the filing date being afforded claims 1-8 is 12 October 2018.
	With regard to claims 1, 2, 4, 5, 7 and 8, Shukla et al. teach forming catalytic sites from reducible silver complexes that can be used as a seed layer for electroless plating of a conductive metal [0009].  This includes forming a metal catalytic layer on a substrate, which reads on applicants’ catalyst material on a substrate, photoreducing the reducible silver ions to silver particles, which reads on applicants’ activated patterned catalyst material layer or seed layer, and electrolessly plating a metal other than silver onto the silver particles, which reads on applicants’ conductive layer formed on the activated catalysts [0024]-[0036].  The metal catalytic composition may comprise silver acetate in an amount of from 2 to 90 wt% of the essential components of the metal catalytic composition and an epoxy or acrylate polymer in an amount of 1 to 50 wt% of the metal catalytic composition [0068]-[0070], [0088], [0092], [0096] and [0097].  Shukla et al. also teach that the catalytic composition can be applied in a pattern-wise manner, such as in lines having a width of from 5 to 10 microns [0137] and [0149]; however, Shukla et al. do not specifically teach the range of materials as claimed.
prima facie case of obviousness exists.  It would have been obvious to one having ordinary skill to have made the amount of silver acetate and epoxy or acrylate polymers be amount within the range disclosed, such as 10 to 50 wt% of silver acetate and from 40 to 50 wt% of epoxy or acrylate polymer.  
	With regard to claim 3, the silver particles may have an average particle size of from 10 nm to 1 micron [0151], which overlaps with the range claimed.
	Given the overlap in ranges, a prima facie case of obviousness exists.  It would have been obvious to one of ordinary skill to have made the average particle size be any amount within the disclosed range, including from 0.5 to 1 micron as this is clearly taught within the prior art. 
With regard to claim 6, given the fact that Shukla et al. teach an identical composition as claimed that is used for forming patterned plating layers using the same process as claimed, the plating layers of Shukla et al. will intrinsically possess the substantially flat boundary as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerard Higgins/Primary Examiner, Art Unit 1796